United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Erik Blowers, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0266
Issued: January 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On November 15, 2019 appellant, through counsel, filed a timely appeal from a
November 8, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish right lower
extremity conditions causally related to the accepted October 11, 2017 employment incident.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior order are incorporated herein by reference. The relevant facts are set forth
below.
On November 3, 2017 appellant, then a 59-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 11, 2017 she was exposed to extreme heat and
humidity and rolled her pant legs up to her lower knees to cool down while in the performance of
duty. She continued to work and later noticed that her right leg was feeling uncomfortable, she
then rolled her pant leg down, but continued to experience pain and stiffness. Appellant indicated
on the claim form that she was diagnosed with right leg rhabdomyolysis and nerve damage. On
the reverse side of the claim form, appellant’s supervisor, A.K., controverted the claim, asserting
that appellant voluntarily chose to roll up her pants, thus impairing circulation to her leg. Appellant
stopped work on October 11, 2017.
In a development letter dated November 16, 2017, OWCP informed appellant that the
evidence of record was insufficient to establish her traumatic injury claim. It advised her of the
type of medical and factual evidence needed and afforded her 30 days to submit additional
evidence.
In a letter dated November 17, 2017, the employing establishment controverted the claim.
OWCP subsequently received a November 6, 2017 medical report, wherein Dr. Zoe A.
Stallings, Board-certified in family medicine, reported that appellant presented for evaluation of a
work-related condition. Appellant worked as a rural carrier and reported an injury when she rolled
up her pant leg to her right knee and experienced pain and heat, especially in the calf. She then
rolled her pant leg down and experienced severe pain, causing her to seek emergency medical
treatment. Appellant was admitted to the hospital for rhabdomyolysis (nontraumatic). She
referred her to a neurologist due to her sensory nerve disorder.
By decision dated December 20, 2017, OWCP denied the claim, finding that the evidence
of record was insufficient to establish a medical condition causally related to the accepted
employment incident.
On March 15, 2018 appellant, through counsel, requested reconsideration and submitted a
January 8, 2018 report from Dr. Kathleen E. Zeller, a family practitioner. Dr. Zeller reported that
appellant complained of right foot pain as a result of standing, climbing steps, driving, and
walking. She noted that on October 12, 2017 appellant injured her right foot when she stepped out
of her mail vehicle and rolled her ankle. Dr. Zeller diagnosed sprain of the tibiofibular ligament
3

Order Remanding Case, Docket No. 19-0286 (issued August 22, 2019).

2

of the right ankle initial encounter, plantar fascial fibromatosis, and a sprain of deltoid ligament of
the right ankle initial encounter. She opined that appellant sustained her injury as a direct result
of delivering mail.
By decision dated May 25, 2018, OWCP denied modification of the December 20, 2017
decision.
On June 18, 2018 appellant, through counsel, requested reconsideration.
OWCP thereafter received a report dated June 12, 2018 from Dr. Tuan Huynh, a family
practitioner. Dr. Huynh discussed appellant’s medical history and diagnosed sprain of tibiofibular
ligament of the right ankle, plantar fascial fibromatosis, and sprain of deltoid ligament of the right
ankle as a result of stepping out of her vehicle and rolling her ankle on October 11, 2017. He noted
that Dr. Zeller’s January 8, 2018 medical report incorrectly referenced the date of injury as
October 12, 2017 because that was the date appellant was admitted to the hospital for treatment of
her October 11, 2017 injury. Dr. Huynh described the mechanism of injury pertaining to
appellant’s employment duties as a rural carrier and the October 11, 2017 employment incident.
He discussed appellant’s repetitive employment duties as a letter carrier over the course of 23 years
and how these work factors contributed to her October 11, 2017 injury. Dr. Huynh explained that
constant standing and walking put repetitive stress and pressure on the plantar fascia, causing the
fascia to suffer from inﬂammation and contribute to appellant’s diagnosis of plantar fascial
ﬁbromatosis. The traumatic incident that appellant related involved rotating and twisting her foot
and ankle to exit her vehicle on October 11, 2017 which he opined undoubtedly contributed to the
sprain of the tibioﬁbular ligament of the right ankle and the sprain of the deltoid ligament of the
right ankle. Dr. Huynh also explained that stepping out of the mail vehicle onto an uneven surface
contributed to the sprain of deltoid ligament of right ankle which was evident given the
asymptomatic condition of her lower leg prior to that date. He concluded that the original
traumatic injury occurred when appellant was delivering a package on October 11, 2017 as she
stepped out of her mail vehicle and rolled her ankle, resulting in immediate pain and injury to her
right foot and ankle.
In a letter dated July 23, 2018, A.K. controverted the claim on behalf of the employing
establishment.
By decision dated September 10, 2018, OWCP denied modification of the May 25, 2018
decision.
On October 10, 2018 appellant, through counsel, again requested reconsideration.
In an accompanying September 19, 2018 signed sworn statement, appellant attested that
on October 11, 2017, she was exiting her vehicle to deliver a package when she encountered an
uneven surface/steps on a sidewalk. She stepped onto this surface and rolled her ankle under the
weight of her body. Appellant reported that it was very hot on that date and after she rolled her
ankle, she was sweating and overheated so she decided to roll up her sleeves and pant legs to try
to cool herself down. She continued to deliver mail and realized she was truly hurt when she
finished her route, not knowing if rolling her pants up or rolling her ankle was the cause of her
condition. Appellant sought emergency medical treatment the following day where a physician

3

diagnosed rhabdomyolysis and nerve damage. She explained that she knew her injury occurred
on October 11, 2017 while delivering mail, but she did not know what caused it.
By decision dated October 25, 2018, OWCP denied appellant’s request for reconsideration
without conducting a merit review.
Following OWCP’s October 25, 2018 decision, supervisor A.K. submitted an October 30,
2018 letter on behalf of the employing establishment further challenging the claim.
A copy of an October 30, 2017 Form CA-1 was provided, which was handwritten and
signed by appellant. On the Form CA-1, appellant described the cause of the injury as, “Extremely
hot and humid day, turning to deal with the heat, rolled pant legs up to lower knees. Continued to
work. [Appellant subsequently] noticed right leg was feeling uncomfortable. Rolled pant leg
down because painful and stiff.” Appellant further described the nature of the injury as,
“Rhabdomyolysis in right leg, temperature nerve damage.”
On November 20, 2018 appellant, through counsel, filed an appeal before the Board. On
August 22, 2019 the Board set aside the October 25, 2018 decision and remanded the case to
OWCP to consider all of the evidence submitted on reconsideration.4 The Board found that
although appellant’s September 19, 2018 signed sworn statement was part of the case record that
was before OWCP at the time of its October 25, 2018 decision, it was not acknowledged or
considered in its October 25, 2018 decision.
On remand OWCP evaluated the evidence submitted, including appellant’s September 19,
2018 signed sworn statement, and reviewed the merits of the case. By decision dated November 8,
2019, it again denied modification of its September 10, 2018 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
4

Id.

5

Supra note 2.

6

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

4

injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.8 The second component is whether the employment incident caused a personal
injury.9
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.10 The employee has not met his or her burden of proof to establish the occurrence of an
injury when there are inconsistencies in the evidence that cast serious doubt upon the validity of
the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast serious doubt on an employee’s statements
in determining whether a prima facie case has been established.11 An employee’s statements
alleging that an injury occurred at a given time and in a given manner is of great probative value
and will stand unless refuted by strong or persuasive evidence.12
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve.13 The opinion of the physician must be based on a complete factual and
medical background, must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment incident identified by the employee.14
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a diagnosed
right lower extremity condition causally related to the accepted October 11, 2017 employment
incident.
In a November 6, 2017 medical report, Dr. Stallings described the history of injury as
related by appellant in her Form CA-1. She explained that appellant presented for evaluation
8

B.H., Docket No. 20-0734 (issued November 13, 2020); J.M., Docket No. 17-0284 (issued February 7, 2018);
Elaine Pendleton, 40 ECAB 1143 (1989).
9

E.M., Docket No. 20-0651 (issued November 12, 2020); M.H., Docket No. 18-1737 (issued March 13, 2019);
John J. Carlone, 41 ECAB 354 (1989).
10

Y.G., Docket No. 20-0688 (issued November 13, 2020): M.F., Docket No. 18-1162 (issued April 9, 2019);
Charles B. Ward, 38 ECAB 667-71 (1987).
11

See Y.G., id.; L.D., Docket No. 16-0199 (issued March 8, 2016); Betty J. Smith, 54 ECAB 174 (2002).

12

M.H., Docket No. 20-0576 (issued August 6, 2020); see M.C., Docket No. 18-1278 (issued March 7, 2019); D.B.,
58 ECAB 464, 466-67 (2007).
13

E.M., supra note 9; Robert G. Morris, 48 ECAB 238 (1996).

14
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

5

following a work-injury as a rural carrier when she rolled her pant leg up to her right knee and
experienced pain and heat most noticeably in the calf, and then rolled her pant leg down resulting
in severe pain. Dr. Stallings noted that she was admitted to the hospital for rhabdomyolysis
(nontraumatic). She referred appellant to a neurologist due to her sensory nerve disorder. The
Board notes that Dr. Stallings did not provide an opinion on causal relationship. The Board has
held that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.15 Accordingly, this report is
insufficient to meet appellant’s burden of proof.
While in his January 8, 2018 report Dr. Zeller diagnosed plantar fascial fibromatosis and a
sprain of deltoid ligament of the right ankle which she opined was a direct result of delivering
mail, she made no reference to the events surrounding the accepted October 11, 2017 employment
incident of the rolling up of her pant leg. Without any description of the employment incident, her
report is not based upon a proper factual background and is therefore insufficient to establish causal
relationship.16
In his June 12, 2018 report, Dr. Huynh also diagnosed sprain of tibiofibular ligament of the
right ankle, plantar fascial fibromatosis, and sprain of deltoid ligament of the right ankle which he
related to an employment incident when appellant stepped out of her vehicle and rolled her ankle.
He failed to provide an accurate history of injury as identified by appellant on her Form CA-1 and
the initial medical reports of record.17 As such, this report is insufficient to meet appellant’s burden
of proof.18
As there is no rationalized medical evidence from a physician establishing that the accepted
employment incident on October 11, 2017 caused or aggravated appellant’s diagnosed right lower
extremity conditions, the Board finds that appellant has not met her burden of proof.
On appeal counsel argues that OWCP did not review the appellant’s September 19, 2018
sworn statement in its November 8, 2019 decision. The Board notes however, that OWCP
specifically referenced the statement in the discussion of evidence. Counsel further argues that
OWCP failed to include appellant’s rolling of her ankle on October 11, 2017 as an accepted
incident. The record, however, established that the only alleged injury on the Form CA-1 was the
rolling of her pant legs up to cool down from extreme heat and humidity. As explained above, the
evidence of record is insufficient to establish causal relationship. Therefore, the appellant has not
met her burden of proof.

15
See K.W., Docket No. 19-1906 (issued April 1, 2020); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).
16

C.L., Docket No. 18-1323 (issued January 3, 2019); S.Y., Docket No. 11-1816 (issued March 16, 2012).

17

J.K., Docket No. 20-0590 (issued July 17, 2020).

18
See D.A., Docket No. 20-0951 (issued November 6, 2020); G.M., Docket No. 15-1288 (issued
September 18, 2015).

6

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
lower extremity conditions were causally related to the accepted October 11, 2017 employment
incident.
ORDER
IT IS HEREBY ORDERED THAT the November 8, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 8, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

